948 A.2d 1222 (2008)
In re Richard G. WOHLTMAN, Respondent. Bar Registration No. 309583.
No. 08-BS-458.
District of Columbia Court of Appeals.
Filed May 29, 2008.
BEFORE: FARRELL and REID, Associate Judges; and NEBEKER, Senior Judge.

ORDER
PER CURIAM.
On consideration of the motion of the Board on Professional Responsibility (the "Board") for leave to file under seal the Board's petition for suspension based on disability, the Board's petition to suspend respondent indefinitely based on disability and Bar Counsel' and respondent's joint claim of disability made pursuant to D.C. Bar R. XI, § 13(e), respondent's consent to suspension pursuant to Board Rule 14.7 and Bar Counsel having interposed no objection thereto, it is
ORDERED that the Board on Professional Responsibility's (the "Board") motion to file under seal is granted and the Clerk is directed to seal the Board's petition. It is
FURTHER ORDERED that respondent is indefinitely suspended from the practice of law in the District of Columbia, effective immediately, and that any pending matters be held in abeyance until further order of the Court pursuant to D.C. Bar R. XI, § 13(c) and (e). Respondent's reinstatement to the District of Columbia Bar shall be in accordance with the provisions of D.C. Bar R. XI, § 13(g).